Title: From Thomas Jefferson to William Drayton, 6 February 1788
From: Jefferson, Thomas
To: Drayton, William



Sir
Paris Feb. 6. 1788.

The letter which I had the honor of addressing you on the 13th. of the last month informed you that I had forwarded to you a couffe of Egyptian rice by Capt. Shewell who was to sail from Marseilles directly to Charlestown, and another by the Juno, Capt. Jenkins sailing from Havre to New York. This last was addressed to the care of the S. Carolina delegates in Congress and bills of lading for both are now inclosed. To the same address I now send a small box containing cork acorns of the last year, a small paper of Sulla-seed from Maltha, and a larger one of the same species of seeds from plants growing in my own garden. I am persuaded from what I see and have heard of this plant that it will be precious for your climate. I wish all these articles may get safely to hand, and have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedient & most humble servant,

Th: Jefferson

